DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The term “animal nutrient” in claims 1, 7 and 9 is interpreted as “substances in food that aid in healthy growth and health maintenance of animals” as defined in Applicant’s Specification, Paragraph [0016].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 7-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hartmann et al. (US Patent Publication No. 2008/0016765 A1) as evidenced by Licata et al. (Water, 2021) and El Zakhem (International Journal of Industrial and Manufacturing Engineering, 2017).
In regard to claim 1, Hartmann et al. disclose a process to produce fertilizer product granules [Paragraph 0046; Fig. 1] comprising:

    PNG
    media_image1.png
    656
    556
    media_image1.png
    Greyscale
a) providing core particles wherein the core particles comprise core that are coated with a first coating comprising urea [Paragraph 0047]; and wherein the core particle comprise additional animal nutrients [Paragraph 0048] and, for example, dairy effluent which is mainly composed of whey [Licata, Page 2, Paragraph 3], wherein whey contains nutrients, vitamins, minerals, proteins, and trace elements [El Zakhem, Abstract]
b) introducing the once-coated core particle product into a urea granulation process [Paragraph 0120]; and
c) spraying the coated granules with molten urea for a second time to produce a second coating on the coated core particles to yield granules [Paragraph 0120].

In regard to claim 5, Hartmann et al. disclose additional plant nutrients and soil amendments included in the additional coatings [Paragraph 0127], not limited to phosphorous and potassium [Paragraph 0126].

In regard to claim 7, Hartmann et al. disclose a process to produce a particulate fertilizer (e.g. granules) [Paragraph 0046] for supplying animal nutrients (e.g. nitrogen, calcium) to plants comprising:
screening (e.g. selecting) particles comprising calcium cyanimide with a diameter less than 1 mm (e.g. powder) [Paragraph 0120];
spraying molten urea onto the surface of the particles to produce a first urea coating thus obtaining once-coated particles [Paragraph 0052];
granulating the once-coated particles to produce one-coated granules in a pan granulator [Paragraph 0120]; and
urea cools and solidified around the core [Paragraph 0101].

In regard to claim 8, Hartmann et al. disclose a once-coated granule (e.g. calcium cyanimide surrounded by a urea layer) with a diameter of about 1 mm [Paragraph 0120].

In regard to claim 10, Hartmann et al. disclose additional plant nutrients and soil amendments included in the additional coatings [Paragraph 0127], not limited to phosphorous and potassium [Paragraph 0126].

In regard to claim 12, Hartmann et al. disclose:
e) spraying melted urea onto the surface of the once-coated granules to obtain twice-coated particles [Paragraph 0120];
f) granulating the twice-coated particles to produce twice-coated granules [Paragraph 0120]; and
urea cools and solidifies [Paragraph 0101].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US Patent Publication No. 2008/0016765 A1) as evidenced by Licata et al. (Water, 2021) and El Zakhem (International Journal of Industrial and Manufacturing Engineering, 2017) as applied to claim 1 above, and further in view of Scheibler et al. (US Patent No. 5,154,752).

In regard to claims 2 and 4, the Hartmann reference discloses
a1) providing a core [Paragraph 0047-0048], and
a2) spraying a coating material comprising molten urea onto the surface of the core packets to form the core particles in a granulation drum [Paragraph 0052].

	The reference does not explicitly teach wherein step b) comprises introducing the core particles into a fluid bed granulator wherein the urea granulation process is carried out in a fluid bed.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a dual stage granulation process by first granulating in a drum granulation as described by Hartmann, followed by granulation in a fluidized-bed in step b) in series. One of ordinary skill in the art would have been motivated to do so to initially granulate the first coated material and thereafter to reprocess and granulate the outside material produced in the initial drum granulation process.

In regard to claim 3, Hartmann et al. disclose a coated/layered granule is recycled/increased in size until granules reach a particle size in the size range of -7, +8 Tyler mesh (e.g. 2.38-2.83 mm). These values overlap with the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US Patent Publication No. 2008/0016765 A1) as evidenced by Licata et al. (Water, 2021) and El Zakhem (International Journal of Industrial and Manufacturing Engineering, 2017) as applied to claim 7 above, and further in view of Birthisel (US Patent Publication No. 2008/0216536 A1).



Birthisel is directed to the production of fertilizer granules. A binder component is present in the granules during granulation in amounts ranging from 1-25% by weight of the dry weight of the granule [Paragraph 0011]. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to include a binder component during granulation of Hartmann’s core powder because the binder produces or promotes cohesion in the particle [Paragraph 0011]. It lies within the level of one of ordinary skill in the art to utilize the known agricultural binders in the Birthisel reference to form the cohesive particles of the Hartmann reference.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US Patent Publication No. 2008/0016765 A1) as evidenced by Licata et al. (Water, 2021) and El Zakhem (International Journal of Industrial and Manufacturing Engineering, 2017) as applied to claim 7 above, and further in view of Harvey (US Patent No. 3,006,753).

In regard to claim 11, Hartmann et al. disclose spraying molten urea onto the surface of the particles to produce a first urea coating thus obtaining once-coated particles [Paragraph 0052]. The reference does not explicitly teach the amount of urea in the first coating. However, where Hartmann et al. disclose a coating consisting of urea, Harvey describes urea of “fertilizer grade” which is equivalent to about 96% pure urea [Column 3, lines 39-40]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commercially available “fertilizer grade” urea as the urea coating component in the Hartmann reference. One of ordinary skill in the art would have been motivated to do so because such a material is commercially available and most suitable for use in Hartmann’s fertilizer granule composition.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US Patent Publication No. 2008/0016765 A1).
In regard to claim 13, Hartmann et al. disclose a coated/layered granule is recycled/increased in size until granules reach a particle size in the size range of -7, +8 Tyler mesh (e.g. 2.38-2.83 mm). These values overlap with the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US Patent Publication No. 2008/0016765 A1) as evidenced by Licata et al. (Water, 2021) and El Zakhem (International Journal of Industrial and Manufacturing Engineering, 2017) as applied to claim 13 above, and further in view of CJtech (2008).

In regard to claims 14-15, the Hartmann reference discloses spraying and granulating the twice-coated particles in a drum granulator [Paragraph 0137] but does not disclose wherein steps e) and f) are performed in a fluid bed granulator and wherein the cooling step g) is carried out in a fluid bed cooler.

CJtech is directed to fluid bed spray coating of granules [Page 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any conventional means for granulating and/or cooling the particles of the Hartmann reference (including rotary pans, rotary drums, as well as fluidized beds). One of ordinary skill in the art would have been motivated to perform granulation in a fluid bed granulator such as those described by CJtech because fluidized bed granulation results in a uniform, continuous product coating and coating and drying can take place in one machine [Page 1]. 



Response to Arguments
06/25/2021 have been fully considered but they are not persuasive.

Applicants argue [Pg. 4-6] the Hartmann reference does not disclose a core packet comprising “at least one animal nutrient”. Applicants argue the calcium cyanamide core described by Hartmann is for fertilizing, soil amendment, metal stabilizing, odor and organism inhibition including for reducing nematodes. This argument is not persuasive. While Hartmann disclose a core comprising calcium cyanamide, the core may also contain additional nutrients [Paragraph 0048], including phosphorous, potassium, iron, copper, zinc, manganese, boron, magnesium, molybdenum, sulfur, and mixtures thereof. Additional nutrients are added to the calcium cyanamide phase [Paragraph 0127]. These additional substances meet Applicant’s definition of “animal nutrient” as they are “substances in food that aid in healthy growth and health maintenance of animals”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 29, 2021